             Case 2:13-cr-00187-TSZ Document 164 Filed 07/09/19 Page 1 of 1



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                               Plaintiff,
                                                          CR13-187 TSZ
 9             v.
                                                          MINUTE ORDER
10        JAMAAL JOHNATHAN BOMBER,
11                               Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    The Clerk is directed to send a copy of General Order No. 03-19 to
14
     defendant Jamaal Bomber.
15         (2)     The Clerk is further directed to send a copy of this Minute Order to all
     counsel of record.
16
            Dated this 8th day of July, 2019.
17

18                                                    William M. McCool
                                                      Clerk
19
                                                      s/Karen Dews
20                                                    Deputy Clerk

21

22

23

     MINUTE ORDER - 1
